DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 30 AUGUST 2021.  Claims 1-22 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 08/30/2021 have amended Claims 1-2 and 12-13 that include independent amended Claims 1 (method) and 12 (system).           

 Allowable Subject Matter 
Claims 1-22 are pending and allowed.
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Akole (Pub. No. US 2015/ 0220923) teaches --- 
{“A computer-implemented method, including receiving, by one or more computer systems, a withdrawal request for withdrawal of funds from one or more financial accounts; determining, by the one or more computer systems, whether a discretionary balance of the one or more financial accounts is greater than or equal to an amount of the withdrawal request, with the discretionary balance being based on an amount of funds that are available in the one or more financial accounts and a portion of the available funds allocated to a savings goal; causing an approval of the withdrawal request when the discretionary balance is greater than or equal to the amount of the withdrawal request; and sending a real time notification to a client device of a user associated with the one or more financial accounts when the discretionary balance is less than the amount of the withdrawal request with a real time opportunity for the user 
     
Further, Chirehdast reference (Pub. No. US 2014/ 0172687) teaches ---      
{“Relationship banking and mobile banking are discussed and presented here.  In Section 1, we present Pre-approval, Fulfillment, and Application Process.  In Section 2, we present Financial Products for Protection of Consumers.  In Section 3, we present Relationship-Based Score.  In Section 4, we present Application of Credit Report for a "Binding" Pre-Approval for Lending Products.  In Section 5, we present Deposit Slip Purchase.  In Section 6, we present Reducing Frauds on Credit Cards.  We also discuss the system and components, with different variations on system and method, or their designs.  Sections 7-9 discuss other applications and examples.  The relationship-based score for loans and credit lines is also discussed.”}            

Further, Shear reference (Pub. No. US 2015/ 0006403) teaches ---      
{“A rights management arrangement for storage media such as optical digital video disks (DVDs, also called digital versatile disks) provides adequate copy protection in a limited, inexpensive mass-producible, low-capability platform such as a dedicated home consumer disk player and also provides enhanced, more flexible security techniques and methods when the same media are used with platforms having higher security capabilities.  A control object (or set) defines plural rights management rules for instance, price for performance or rules governing redistribution.  Low capability platforms may enable only a subset of the control rules such as controls on copying or marking of played material.  Higher capability platforms may enable all (or different subsets) of the rules.  Cryptographically strong security is provided by encrypting at least some of the information carried by the media and enabling decryption based on the control set and/or other limitations.  A secure "software container" can be used to protectively encapsulate (e.g., by cryptographic techniques) various digital property content (e.g., audio, video, game, etc.) and control object (i.e., set of rules) information.  A standardized container format is provided for general use on/with various mediums and platforms.  In addition, a special purpose container may be provided for DVD medium and appliances (e.g., recorders, players, etc.) that contains DVD program content (digital property) and DVD medium specific rules.  The techniques, systems and methods disclosed herein are capable of achieving compatibility with other protection standards, such as for example, CGMA and Matsushita data protection standards adopted for DVDs.  Cooperative rights management may also be provided, where plural networked rights management arrangements collectively control a rights management event on one or more of such arrangements.”}          


{“Embodiments of a system for providing an integrated financial system to facilitate the transfer of funds among accounts held at different financial institutions and over different networks are described.  The system executes a transaction involving a withdrawal of assets from a first account at a first financial institution and a deposit of at least a portion of the withdrawn assets to a second account at a second financial institution.  The first account and the second account are maintained by different corporate entities, and may have the same or different account holders.  The financial institutions are coupled to one another through different types of networks.  The transaction is broken down into separate debit and credit legs.  An integrated transfer process selects the optimum network to perform each leg of the transaction based upon constraints associated with the transaction and user preferences, such as cost and speed of the transaction, and restrictions or rules imposed by the networks and/or the financial institutions.”}           

Further, Yoshikawa reference (Pub. No. US 2014/ 0258111) teaches ---      
{“A portable terminal is resistant to falsification of the spending limit of user's electronic money.  The portable terminal includes a spending limit storage unit that stores the spending limit of electronic currency that can be spent; a network interface that receives, through a network, spending limit update information generated by a card server according to a notice from a parent user; a spending limit update unit that, when the spending limit update information is received, updates the spending limit stored in the spending limit storage unit, according to the received spending limit update information; a near field communication interface that detects carrier waves output from a reader/writer; and a secure element unit that applies for purchase when the carrier waves are detected.  After the secure element unit applies for purchase, the spending limit update unit receives, from the card server, a spending limit based on whether the card server allows payment for the applied purchase and updates the spending limit stored in the spending limit storage unit according to the received spending limit.”}      

Further, Hogan reference (Pub. No. US 2010/ 0185488) teaches ---      
{“This disclosure relates to a method and system for policy control in telecommunications services.”}            


Further, Lijachev reference (Pub. No. US 2017/ 0286431) teaches ---      
{“A method for classifying information sources and content based on credibility, reliability, or trust.  A content item describing an event is retrieved from an information provider and parsed for links.  Each link is evaluated and attributed a sentiment score.  The same event is identified in a set of know sources and an event score is calculated based on the credibility of each of the known sources.  Finally, the content item is ranked based on the event and sentiment scores.”}         




In regards to independent Claims 1 and 12, Akole, Chirehdast, Shear, Dheer, Yoshikawa, Hogan and Lijachev references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1.    A computer-implemented method for improving functioning of spend management computer systems through automated evaluation and blocking of transactions, the method comprising, executed at a centralized spend management computer system:      
each particular conditional approval chain being defined by the spend management computer system receiving, in a graphical approval chain definition interface, a selection of visual graphical options to input a respective priority value, one or more respective status characteristics, a respective condition based on a particular rating value for a particular account and a respective consequent comprising a requirement for approval from a particular user associated with the first account, the graphical approval chain definition interface being programmed to display a value field to receive the particular rating value, to receive a selected value type, and to update the value field from an editable text box to a drop-down menu in response to selection of a different value type;   
each of the first account and second account being associated with different client computers, the different client computers being communicatively connected to the centralized spend management computer system; PAL01 1278621ATTORNEY DOCKETPATENT APPLICATION 088813.019515/921,570 3 of 23  
the centralized spend management computer system being configured to block completion of transactions in response to receiving a transaction, identifying a particular conditional approval chain applicable to the transaction, and computing a result of the particular conditional approval chain using a particular rating value for a second account to yield an evaluated rating value, the evaluated rating value failing the particular condition, to send a request for approval to the particular user account, via dynamic web pages, in response to the evaluated rating value failing the particular condition, and stop blocking completion of transactions when approval is received from the particular user account;            
based on the computed result of the first conditional approval chain, determining, at the centralized spend management computer system, that the first transaction requires approval from a third user account associated with the first account and, in response, performing, at the centralized spend management computer system:  sending an alert via the dynamic web pages indicating a risk of the first transaction and that the first transaction requires approval, sending a request via the dynamic web pages for approval of the first transaction to the third user account, and blocking the first device separate from the centralized spend management computer systemPAL01 1278621ATTORNEY DOCKETPATENT APPLICATION088813.019515/921,570 4 of 23from completing the first transaction until at least approval of the first transaction is received from the third user account;           
updating, based on the first transaction, the rating value for the second account and a rating value for the first account;   and     
displaying, the graphical approval chain definition interface to the third user account, receiving input including at least an updated value type, functional logic type, and/or a threshold value in a drop-down menu and/or editable text box, and updating the rating value of the first conditional approval chain for the second account in response to the input.              



Claim 12.   A spend management computer system for improving functioning of spend management operations through automated evaluation and blocking of transactions, the spend management computer system being centralized in relation to a plurality of entities that conduct transactions via the system and comprising:    
one or more processors;         
a memory communicatively coupled to the one or more processors storing instructions which, when executed by the one or more processors, cause performance of: storing a plurality of profiles of a plurality of entity accounts;          
each particular conditional approval chain being defined by the spend management computer system receiving, in a graphical approval chain definition interface, a selection of visual graphical options to input a respective priority value, one or more respective status characteristics, a respective condition based on a particular rating value for a particular account and a respective consequent comprising a requirement for approval from a particular user associated with the first account, the graphical approval chain definition interface being programmed to display a value field to receive the particular rating value, to receive a selected value type, and to update the value field from an editable text box to a drop-down menu in response to selection of a different value type;   
each of the first account and second account being associated with different client computers, the different client computers being communicatively connected to the centralized spend management computer system;         
the centralized spend management computer system being configured to block completion of transactions in response to receiving a transaction, identifying a particular conditional approval chain applicable to the transaction, and computing a result of the particular conditional approval chain using a particular rating value for a second account to yield an evaluated rating value, the evaluated rating value failing the particular condition, to send via dynamic web pages a request for approval to the particular user account in response to the evaluated rating value failing the particular condition, and stop blocking completion of transactions when approval is received from the particular user account; PAL01 1278621ATTORNEY DOCKETPATENT APPLICATION 088813.019515/921,570 9 of 23     
based on the computed result of the first conditional approval chain, determining, at the centralized spend management computer system, that the first transaction requires approval from a third user account associated with the first account and, in response, performing, at the centralized spend management computer system:  sending via the dynamic web pages an alert indicating a risk of the first transaction and that the first transaction requires approval, sending via the dynamic web pages a request for approval of the first transaction to the third user account, and blocking the first device separate from the centralized spend management computer system from completing the first transaction until at least approval of the first transaction is received from the third user account;           
updating, based on the first transaction, the rating value for the second account and a rating value for the first account;   and 
displaying, the graphical approval chain definition interface to the third user account, receiving input including at least an updated value type, functional logic type, and/or a threshold value in a drop-down menu and/or editable text box, and updating the rating value of the first conditional approval chain for the second account in response to the input.



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691